The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Figures 1-7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the latch (claims 16 and 17) must be shown or the feature canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The disclosure is objected to because of the following informalities: on page 5, the sentence spanning lines 25-27 states “transfer link 902 is … pinned at the other end 905 …”. However, reference numeral 902 has previously been used to denote the sliding body. Furthermore, it is clear from Fig. 9 that reference numeral 905 denotes the transfer link, while reference numeral 309 denotes the other end thereof.
Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  line 1, “an” should be deleted. Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “lighting to indicate braking and turning of the vehicle”. However, this feature is shown and described in the specification only with respect to the prior art Fig. 1. As such, the subject matter of the claim is considered admitted prior art and does not seem to form any part of applicant’s invention.
Claim 17, the recitation “the latch must be manually disengaged to prevent inadvertent lowering of the platform” is ambiguous and misleading, as it seems to imply that the act of manually disengaging the latch is what prevents the platform from being inadvertently lowered. However, it is believed that the intent of the claim was to recite that the platform is prevented from being lowered unless or until the latch is disengaged.

Claims 5-8, 10-15, 18 and 19 are allowed.

Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The examiner further notes, in order for claims 16 and 17 to be allowed, the subject matter thereof (i.e., the latch) must be shown, as noted above in par. 3, without introducing new matter.

The following is a statement of reasons for the indication of allowable subject matter:  Although liftgates having self-folding platforms are known in the prior art, e.g., Perkins (US Re. 31,157) discloses a liftgate comprising a frame 24/25, a runner 32 at least partially nested within the frame, wherein the runner is configured to translate relative to the frame along a vertical axis, a platform 30 coupled with a first end of the runner, wherein the platform is rotatable relative to the runner about an axis perpendicular to the vertical axis; wherein a source of power (actuator) is connected to the runner and causes both the lifting/lowering and the rotational movements of the platform without requiring a separately powered platform closing actuator or manual folding of the platform, the prior art does not show or suggest, alone or in combination, such a liftgate further comprising:
a slider coupled to the runner and arranged at least partially within the frame, wherein the slider is configured to translate relative to the runner along the vertical axis;
a transfer link connected between a first end of the slider and a closer link that is coupled to the platform, wherein the closer link is configured to rotate the platform as the slider is translated along the vertical axis;
a mechanical stop coupled to the frame and configured to limit an upward translation of the runner to define an upper bound of travel of the runner; and
a linear actuator connected to a second end of the slider to apply a force to the slider, wherein a first force required to translate the runner relative to the frame is less than a second force required to translate the slider relative to the runner, and wherein the linear actuator is configured to cause translation of the runner until the runner reaches the mechanical stop, and then translation of the slider relative to the runner and rotation of the platform.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Robinson and Erlinder show liftgate platforms which are passively foldable in a manner similar to Perkins. Drews, Kent and the three GB Patent documents show generally similar liftgates featuring various latch mechanisms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

12/13/22